Citation Nr: 0839428	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  07-17-974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
RO in North Little Rock, Arkansas, which denied a petition to 
reopen a claim of service connection for residuals of a back 
injury.  In a November 2001 rating decision, the RO denied 
the veteran's original claim of service connection for 
residuals of a back injury.  This decision is now final.  

The veteran testified before the undersigned at a February 
2008 Travel Board hearing, a transcript of which is 
associated with the file.  


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a back 
injury in November 2001; the veteran was notified of the 
adverse decision and his appellate rights and did not appeal.

2.  The veteran's additional statements and hearing testimony 
since the April 2006 rating decision are new but cumulative 
of previously-considered evidence and do not raise a 
reasonable possibility of substantiating the claim of service 
connection.




CONCLUSIONS OF LAW

1.  The November 2001 rating decision, denying the claim of 
service connection for residuals of a back injury, among 
other things, is final.  38 U.S.C. § 7104 (West 2002); 38 
C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for residuals of a 
back injury.  38 U.S.C. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.303(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  In 
addition, prior to the adjudication of petitions to reopen 
service connection claims, the veteran must be given notice 
of the elements of service connection, the elements of new 
and material evidence, and the reasons for the prior denial.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

Prior to initial adjudication of the veteran's claim, a 
February 2006 letter fully satisfied the duty to notify 
provisions for the Quartuccio elements.  38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159(b)(1); see Quartuccio, 16 Vet. App. at 187.  
That same letter also fully satisfied the Kent criteria, 
providing notice of the elements of service connection, the 
elements of new and material evidence, and the reasons for 
the prior denial.  See Kent, 20 Vet. App. at 9-10.

Because the Board has concluded that new and material 
evidence has not been submitted for the claim of service 
connection, reopening is not warranted and any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA has satisfied its duty to assist.  
The veteran's VA medical records are in the file, as are his 
statements, his buddy statements, private medical records, 
and unit records.  The veteran has at no time, including 
during his Travel Board hearing, referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  He did mention obtaining a statement 
from a friend who had helped him attempt to contact a past 
doctor, but he has not submitted this statement.  In any 
event, the Board has noted the veteran's testimony regarding 
the attempts to contact prior doctors in his Travel Board 
hearing testimony.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C. § 5103A(d).  This 
type of assistance is not afforded unless the claim is 
reopened.  As discussed below, the Board concludes that new 
and material evidence has not been submitted on this claim.  
VA has satisfied its duties to inform and assist the veteran; 
therefore, the Board may proceed to consider the merits of 
the claim.  

II.  Petition to Reopen

The veteran requests the Board to reopen his claim for 
service connection based on a new personal statement 
describing the events surrounding his injury, a buddy 
statement, medical treatment records from two months after 
his claimed in-service injury, and unit records from the Army 
Reserves at the time of his injury.  The veteran also 
testified at a Travel Board hearing.

VA may reopen a previously and finally disallowed claim when 
"new and material" evidence is presented or secured with 
respect to that claim.  38 U.S.C. § 5108.  "New evidence" 
means evidence not previously submitted to agency decision 
makers, and "[m]aterial evidence" means "existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim."  38 C.F.R. § 3.156(a).  The new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the November 2001 decision 
included service medical records, Army Reserve Unit records, 
Social Security medical records, private medical records from 
various clinics and hospitals, VA treatment records, and the 
May 2001 VA examination.
 
Based on this evidence, the RO denied the claim noting that, 
while the medical records showed a current diagnosis of back 
pain, there was no line of duty report for the day the 
veteran claimed to have been injured at drill.  The RO noted 
that a letter requesting more evidence from the veteran 
resulted in no response from him.  Service connection for a 
back disability was denied on the basis that service medical 
records did not show any complaint or treatment for back 
problems in service, and that there was no connection between 
his current back disability and service.  

The new evidence the veteran has presented does not present a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  The veteran states that he was injured 
during a weekend Army Reserves drill in June 1987, but did 
not make a report of the back injury because he did not think 
it was serious enough to warrant it at the time.  His buddy 
statement confirms this claim, but also reflects that he did 
not see the injury occur.  The veteran stated at the hearing 
that he aggravated the injury at work a few months later and, 
due to the severity of the injury at that time, he 
immediately sought treatment from company doctors.  He sought 
and received worker's compensation.  The medical records the 
veteran submits verify treatment by the company doctors from 
August 1987 and include notes excusing him from anything but 
light work during his weekend reserve duty.  These doctors 
only treated the veteran some two months after his claimed 
in-service injury and immediately after his on-the-job 
injury.  The veteran's hearing testimony confirms these 
matters, and that these were the doctors he and a friend have 
recently sought to contact, to no avail.  The unit records 
are duplicates of evidence already in the file.  

As the VCAA notice informed the veteran, the new and material 
evidence that would meet his burden of proof in this case 
would show that his back injury was related to service.  The 
veteran stated at the Travel Board hearing that the injury 
causing him to seek medical treatment was a work injury.  The 
buddy statement notes that he did not see the veteran's 
claimed in-service injury and the unit records are 
cumulative.  The doctor's records are from two months after 
the claimed in-service injury and after an on-the-job injury 
that, from the veteran's actions, appears more serious than 
the claimed in-service injury.  There remains no evidence of 
a medical nexus between the veteran's disability and his 
service and this continues to be fatal to the petition to 
reopen.  Because the veteran has not presented new and 
material evidence - in that the evidence does not provide a 
reasonable possibility of substantiating the claim of a nexus 
between in-service injury and disability - the petition to 
reopen must be denied.  See 38 U.S.C. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).

Because the veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine does not 
apply and the petition to reopen is denied.  38 U.S.C. § 
5107(b); Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert, 1 Vet. App. at 55.


ORDER

The petition to reopen a claim for service connection for 
residuals of a back injury is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


